FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses broadening reissue U.S. Application No. 17/138,339 (“instant application”).  Examiners find the actual filing date of the instant application is December 30, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 9,216,737, (“‘737 Patent”) issued December 22, 2015 because the instant application claim.
The ‘737 Patent was filed on Dec. 15, 2014 as U.S. Application No. 14/570,321 (“321 Application”), titled “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING KEY BEHAVIORS BY VEHICLES”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘737 Patent.
4.	Examiners find parent reissue applications U.S. Application Nos. 15/847,064 and 15/847,390, which are both reissues of the ‘737 Patent.
	U.S. Application No. 15/847,064 (“’064 Application”) filed December 19, 2017 was abandoned after Patent Board Decision (Appeal 2020-005723) mailed November 4, 2020.
	U.S. Application No. 15/847,390 (“’390 Application”) filed December 19, 2017, was abandoned after Patent Board Decision (Appeal No. 2020-005727) mailed November 4, 2020.

claims 1-20 (“Patented Claims”). In the amendment filed February 3, 2022 ("FEBRUARY 2022 CLAIM AMENDMENTS"), claims 1-20 are cancelled and claims 21-40 are added.
6.	Claims 21-40 are pending and examined and are grouped as follows:
claims 21-27; and
claims 28-40.

Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/446,518 filed Apr. 13, 2012.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the instant application claims domestic priority to U.S. App. No. 13/446,518, the presumed effective U.S. filing date of the instant application is Apr. 13, 2012.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Remarks filed Feb. 3, 2022
--Objection to the Specification--
11.	The amendment to the specification filed Feb. 3, 2022 has been entered. Thus, the objection is withdrawn.
--Reissue Declaration--
12.	Applicant’s arguments are persuasive. As such, the rejection is withdrawn.
--Claim Objections--
13.	The objection to the claims under 37 CFR 1.173(c), which requires an explanation of support in the disclosure of the patent for the changes made to the claims, is withdrawn because Examiners find an explanation for all the limitations at issue in this action.
--Rejections Under 35 U.S.C. §112--
14.	As to limitation of base claim 21 pertaining to a computer (e.g., “one or more computing devices”) to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo,” Applicant argues col.10:18-65 of the ‘737 Patent supports this limitation (see Remarks 30-32).
Examiners maintain that col.10:18-65 of the ‘737 Patent describes a human being (and not a computer) setting the aggressiveness setting, e.g., via a dial. As such, col.10:18-65 does not convey possession of the computer being programmed to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo.”
Further, Applicant argues that the “logic flow” conveying possession of how the computer is programmed to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” is found at col.4:3-4 and col.9:33-41, which describes user input via a mouse, keyboard, touch screen and/or microphone (see Remarks 31-32).
Examiners maintain that the ‘737 Patent’s description of user input of an aggressiveness setting via a mouse, keyboard, touch screen and/or microphone is merely the means by which a human being (and not the computer) sets the aggressiveness setting for the autonomous control. As such, the argument is not persuasive.
As to claim 27, the FEBRUARY 2020 CLAIM AMENDMENTS have overcome this aspect of the written description rejection. As such, this aspect of the written description rejection is withdrawn.
As to claim 28, Applicant argues that col.11:10-16 supports this limitation. Although, col.11:10-16 supports “data includes information describing the vehicle” because col.11:10-16 describes data that identifies the detected vehicle and its state (e.g., position, speed, acceleration, and heading), which Examiners consider to be information describing the vehicle, Examiners do not find support for the alternative “or an environment through which the vehicle is travelling” because col.11:10-16 does not address issue of the environment through which the vehicle is traveling. As such, Thus, this aspect of the rejection is maintained because missing from the specification is a description that would convey possession of data “describing…the environment through which the vehicle is travelling.” 

--Original Patent Requirement--
15.	Applicant argues col.8:31-33 and col.10:20-49 is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features (see Remarks 34-35).
	Examiners maintain that neither col.8:31-33 and col.10:20-49 describe a computer determining whether the vehicle is transporting cargo and as a result of the determination that the vehicle is carrying cargo, the computer selecting a driving style for the control strategy.
Examiners find col.8:31-33 merely states that “[i]n another embodiment, autonomous vehicle 101 may transport itself, passengers, and/or cargo between two locations by following a route.” Missing here is a description of a computer determining whether the vehicle is transporting cargo and upon that determination, the computer selecting a driving style for the control strategy.
	Moreover, col.10:20-49 merely describes a human being setting an aggressiveness setting for the control strategy and Examiners do not find a description of a computer selecting a driving style upon a determination, by the computer, that the vehicle is transporting cargo. In other words, neither col.8:31-33 nor col.10:20-49 describe the combination of: (1) a computer determining whether the vehicle is transporting cargo and (2) upon determination, by the computer, that the vehicle is transporting cargo, the computer selecting a driving style for the control strategy.
Because col.8:31-33 and col.10:20-49 does not describe “one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo,” it cannot be clearly 
--§251 New Matter Rejections--
16.	Applicant incorporates by reference the remarks traversing the §112-written description rejection (see Remarks 35-36). These arguments are not persuasive for the same reasons the arguments traversing the §112-written description rejections are not persuasive. Thus, they are maintained.
--§101 Rejection--
17.	The FEBRUARY 2020 CLAIM AMENDMENTS have overcome the §101 rejection of claims 32-40. Thus, they are withdrawn.
--§§102/103 Rejections--
18.	As to independent claim 21, Applicant argues Ernest does not disclose or make obvious “determining, by the one or more computing devices, that the object has performed a behavior of interest identified in behavior data stored in memory of the vehicle, the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy” or “based on the determination altering the control strategy” (see Remarks 37).
Specifically, Applicant asserts Ernest does not teach this limitation at col.9:1-12 and alleges col.9:1-12 is patentably distinguishable from the description in the ‘737 Patent at col.7:41-50 and col.8:31-50 (see Remarks 38-39).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where the data includes behaviors of interest 138 and the instructions include an claim 21.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses identifying the first object has performed an behavior of interest (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) based on behavior stored in memory of the vehicle because Ernest’s described action of interest is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information of the tracked object. Thus, as addressed in the rejection, Examiners maintain Ernest’s disclosure of the identified object/vehicle is stationary, overtaking, receding, or approaching reads on the claimed “behavior of interest” (see col.12:56-57).
In addition, Ernest teaches object tracking heuristics to support autonomous driving of a vehicle (see col.13:15-col.14:4). Ernest teaches using tracked vehicle locations to determine lanes on the road and finely predict the host vehicle’s path (see col.13:30-32). Specifically, Ernest teaches estimating the path of the host vehicle (#102) 
Thus, Examiners maintain Ernest discloses “the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy” and “based on the determination altering the control strategy” because Ernest teaches using position and trajectory of the tracked vehicles (#104) to determine the path of the host vehicle (#102) where the object tracking heuristics identify the tracked vehicle as stationary, overtaking, receding, or approaching (see col.12:56-57).
In addition, Applicant argues there is no discussion whatsoever of selecting “a driving style…as a function of vehicle weight” notwithstanding the assertion at page 20 (see Remarks 40).
Examiners disagree. Specifically, the rejection states the following at page 20 of the non-final action, as shown in the snapshot below:

    PNG
    media_image1.png
    302
    641
    media_image1.png
    Greyscale

modify Ernest to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of vehicle weight (i.e., a determination that the vehicle is carrying cargo). Examiners maintain Ernest makes obvious claim 21 for the reasons set forth below.
Ernest discloses a system which is a comprehensive and integrated sensor envelope using a variety of sensing technologies that identify, classify, and track objections within predefined ‘threat zones’ around a vehicle (see col.3:60-65). Ernest’s feedback subsystem (#600) selects a driving style for the control strategy based on, inter alia, vehicle-based sensor data including braking capacity (see col.10:30). Ernest teaches different vehicles have different performance capabilities, such as the ability to maneuver, the ability to slow down, the ability to brake, etc. (see col.5:10-13). Ernest teaches information relating the movement of the vehicle itself can be very helpful in identifying potential hazards (col.5:10-15). Ernest also teaches the internal vehicle sensor (#302) can be used to measure velocity, acceleration, vehicle performance capabilities, vehicle maintenance, vehicle status, and any other attribute relating to the vehicle (see col.6:27-30). 
Examiners maintain that a scale for measuring a change in the weight of the vehicle is well-understood as a sensor for determining whether a vehicle is carrying cargo. In other words, if there is something in the vehicle, then it would weigh more. It is well-known to use a scale to measure weight. Also, it is well-known that vehicle braking capacity is, inter alia, a function of weight. It is also well-known that if a vehicle is carrying cargo, it weighs more. Because Ernest teaches including data related the wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” in combination with the other limitations of the claim.
 In other words, it would have been obvious to one of ordinary skill in the art to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle weight (i.e., a determination that the vehicle is carrying cargo) because Ernst teaches adjusting braking level preferences as a function of things such as braking capacity/maneuverability (see col.10:24-32).
--claim 22--
As to dependent claim 22, Applicant argues Ernest does not disclose or make obvious “wherein the driving style is selected according to a type of the cargo” (see Remarks 42). Specifically, Applicant asserts Ernest makes no mention of cargo ‘dangerous’ or otherwise and fails to teach or suggest that such level would require a high level of alertness (see id.).
Applicant argues Ernest at col.8:44-46 mentions that a feedback system could automatically initiate braking (see id.). In addition, Applicant argues Ernest at col.58:21-37 provides a function “CALCULATEBRAKINGLEVEL(),” which Applicant asserts is best understood as a teaching for real time braking during actual driving of the vehicle (see id.). Applicant alleges Ernest at col.8:44-46 and col.58:21-37 is irrelevant to the claimed “the driving style is selected according to a type of the cargo” (see Remarks 43).
wherein the driving style is selected according to a type of the cargo,” Ernest teaches adjusting braking level preferences/alertness as a function of things such as braking capacity/maneuverability (col.10:24-42). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle cargo type because a dangerous cargo type would require a higher level of alertness and a specific braking level preference and Ernst teaches modifying braking level/alertness preferences.
--claim 23-- 
As to claim 23, Applicant argues Ernest does not disclose “the method of claim 21, wherein the driving style is further selected according to a distance between the first location and the second location.” Specifically, Applicant argues the rejection is flawed for the simple reason that the rejection fails to explain the interpretation of “headway distance” (See Remarks 43).
This argument is not persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, the argument is directed to “headway distance,” which is not discussed in the rejection. The rejection references Ernest at col.9:50-57 and the 
--claim 28--
As to claims 28, Applicant argues this claim depends upon claim 27 and claim 27 was not rejected as being obvious over Ernest. As such, the rejection of claim 28 should be withdrawn (see Remarks 44).
Examiners agree. As such, the rejection of claim 28 as obvious over Ernest is withdrawn.
--claims 30-31--
Claim 30 claims “the method of claim 29, wherein, when it is determined that there arc one or more obstacles or objects external to the vehicle that prohibit or reduce the ability of the vehicle to avoid a collision, the method further includes entering into a partial autonomous mode.”
Claim 31 claims “the method of claim 30, further comprising transitioning from the partial autonomous mode to autonomously navigating the vehicle in a full autonomous mode.”
Applicant argues nothing in Ernest col.15:26-39 discloses the features recited in claims 30-31 (see Remarks 44).
This argument is not persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
claims 30-31.
--Double Patenting Rejections--
19.	The FEBRUARY 2022 CLAIM AMENDMENTS have overcome the double patenting rejections. Thus, they are withdrawn.

Claim Rejections - 35 USC § 112
15.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Because claims 21-31 require a computer (e.g., “one or more computing devices”) to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” and the ‘737 Patent only describes a human selecting a driving style, this limitation is not supported by the ‘737 Patent. Specifically, missing from the specification is the algorithm or logic flow which would convey possession of the computer being programmed to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo.”


    PNG
    media_image2.png
    96
    579
    media_image2.png
    Greyscale

	The ‘737 Specification describes one or more user interfaces, e.g., a dial, that allows the driver to control the level of risk or aggressiveness with which a driver would like the computer to use when controlling the vehicle (see col.10:1-30). By manipulating the dial, the thresholds used by the computer to calculate whether to pass another car, driver closer to other vehicles, increase speed, and the like may change (see col.10:31-39). In addition, the ‘737 Specification describes the following at col.10:40-44:

    PNG
    media_image3.png
    174
    420
    media_image3.png
    Greyscale

	Examiners maintain that the description that “[a]ggressiveness settings may also be modified to reflect the type of vehicle and its passengers and cargo” is a description of a human being (and not a computer) setting the aggressiveness setting via, e.g., a the computer being programmed to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo.”
Although the col.10:40-44 of ‘737 Patent specification states “if an autonomous truck is transporting dangerous cargo (e.g., chemicals or flammable liquids), its aggressiveness settings may be less aggressive than a car carrying a single driver-even if the aggressive dials of both such a truck an car are set to ‘high’,” which seems to imply that the aggressiveness settings of an autonomous truck that is determined to be transporting dangerous cargo can be set to ‘less aggressive’ even though the human driver set it to ‘aggressive’ but Examiners maintain that determining “whether a vehicle is transporting cargo” would require additional computer processing to distinguish between vehicles transporting cargo and vehicles without cargo and the algorithm for performing that additional processing has not been adequately described or otherwise identified in the specification.
Further, Applicant explains that the “logic flow” conveying possession of how the computer is programmed to select “a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” is found at col.4:3-4 and col.9:33-41, which describes user input via a mouse, keyboard, touch screen and/or microphone (see Remarks 31-32).
Examiners maintain that the ‘737 Patent’s description of user input of an aggressiveness setting via a mouse, keyboard, touch screen and/or microphone is merely how a human being (and not the computer) sets the aggressiveness setting for 
As to claim 28, Applicant alleges that col.11:10-16 supports this limitation (see Remarks 11) However, Examiners maintain that col.11:10-16 does not support “data includes information describing the vehicle or an environment through which the vehicle is travelling” because col.11:10-16 describes data that identifies the detected vehicle and its state (e.g., position, speed, acceleration, and heading). Because data identifying the detected vehicle’s state (e.g., position, speed, acceleration, and heading) is not “data describing the vehicle” and missing from the specification is a description that would convey possession of data “describing…the environment through which the vehicle is travelling.” Thus, this aspect of the rejection is maintained.
As to claims 22-27 and 29-31, these claims are rejected because of their dependency upon base claim 21.
As to claim 32, the limitation “determining, by the one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” is not described, in combination with the other limitations (i.e., “autonomously navigating,” “filtering,” and “altering”), in such a way as to indicate possession, as of the original filing date, of the method of claim 32.
Applicant provides the following explanation of support in the ‘737 Patent for this limitation of claim 32 (see Remarks 13).

    PNG
    media_image4.png
    250
    576
    media_image4.png
    Greyscale

Applicant explains that before entering into fully autonomous mode, the computer scans the surroundings and determines whether there are any obstacles or objects in the immediate vicinity that may prohibit/reduce the ability of the vehicle to avoid a collision (see Remarks 13). In this regard, Applicant explains that the computer may require the driver to continue controlling the vehicle or with some level of control (e.g., steering/acceleration) before entering the fully autonomous mode (see id.). Applicant explains that once the vehicle can maneuver safely without the assistance of the driver, the vehicle may become fully autonomous (see id.)
Specifically, missing from the specification is the algorithm or logic flow how the computer determines the vehicle cannot operate in the fully autonomous mode based on the identified action of interest.
In addition, as to claim 32, the limitation “upon determining by the one or more computing devices that the vehicle cannot currently operate in the fully autonomous mode, the one or more processors altering the control strategy” is not described, in combination with the other limitations (i.e., “autonomously navigating,” “filtering,” and “determining”), in such a way as to indicate possession, as of the original filing date, of the method of claim 32.
Applicant provides the following explanation of support in the ‘737 Patent for this limitation of claim 32 (see Remarks 13).

    PNG
    media_image5.png
    200
    576
    media_image5.png
    Greyscale

The explanation provided for this limitation is the same as the explanation provided for the “determining” limitation. Similarly missing from the specification is the algorithm or logic flow how the computer alters the control strategy upon a determination, by the computing devices, that the vehicle cannot currently operate in the fully autonomous mode.
Claim 38 requires a computer (e.g., “one or more computing devices”) to autonomously navigate “a vehicle along a path between a first location and a second location in accordance with a control strategy… wherein control of the vehicle is ceded to the remote operator during an emergency situation or a stuck situation.” 
Applicant provides the following explanation of support in the ‘737 Patent for claim 38 (see Remarks 14-15).


    PNG
    media_image6.png
    93
    661
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    75
    660
    media_image7.png
    Greyscale


Specifically, missing from the specification is the algorithm or logic flow which would convey possession of the computer being programmed to cede control of the vehicle to the remote operator during an emergency/stuck situation. More specifically, the specification does not describe how the computer determines the vehicle is in an emergency/stuck situation so that control may be ceded to the remote operator.
Claim 39 depends on claim 38 and claims “further comprising no longer ceding control to the remote operator when the emergency situation has passed or the vehicle is no longer in the stuck situation.”
Applicant provides the following explanation of support in the ‘737 Patent for claim 39 (see Remarks 15).

    PNG
    media_image8.png
    204
    658
    media_image8.png
    Greyscale

Specifically, missing from the specification is the algorithm or logic flow which would convey possession of the computer being programmed to no longer cede control how the computer determines the vehicle is no longer in an emergency/stuck situation so that control may be taken from the remote operator.
As to claims 33-37 and 40, these claims are rejected because of their dependency on base claim 32.

Claim Rejections - 35 USC § 251 (Original Patent Requirement)
16.	Claims 21-31 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.
	To satisfy the original patent requirement where a new invention is sought by reissue, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention (see MPEP §1412.01). Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.
MPEP §1412.01 states Examiners should review the reissue application to determine if:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and



As to (A), Examiners find instant claims 21-31 are not described in the original patent specification because the limitation “select[ing] a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” is not described in the original patent specification such that 35 U.S.C. 112, 1st ¶ is satisfied (see §112 rejection below).
As to (B), Examiners find that the only portions of the ‘737 Patent that describe cargo are at col.8:31-33 and col.10:40-46, which are reproduced below.

    PNG
    media_image9.png
    55
    401
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    124
    419
    media_image10.png
    Greyscale

	Thus, Examiners find nothing in the original patent specification indicating an intent not to claim the subject matter of the claims presented in the reissue application because col.8:31-33 and col.10:40-46 are the only portions of the ‘737 Patent that address ‘cargo’ and neither of these portions state an intent not to claim the subject matter pertaining to the ‘cargo’ limitation (i.e., “select[ing] a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo”).
As to (C), Examiners find the newly claimed invention is NOT clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features because Examiners find that the only portions of the ‘737 Patent that describe cargo are at col.8:31-33 and col.10:40-46 (which are reproduced above) and Examiners find that neither col.8:31-33 nor col.10:40-46 are clear and unequivocal disclosures that an embodiment where ‘a driving style for the control strategy is selected upon a determination of whether the vehicle is transporting cargo’ is a separate invention for the following reasons.
As to col.8:31-33, Examiners find a description of an embodiment of autonomous vehicle that transports cargo between two locations but Examiners do not find a description of “autonomously navigating, by one or more computing devices, a vehicle along a path between a first location and a second in accordance with a control strategy…wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” because selection of the control strategy as a function of whether the vehicle is transporting cargo is not addressed in col.8:31-33.
	As to col.10:40-46, Examiners find a description of modifying aggressiveness settings to reflect the vehicle’s cargo, i.e., the aggressiveness settings are less aggressive if the vehicle is transporting dangerous cargo such as chemicals or flammable liquids. However, Examiners do not find that col.10:40-46 is a clear and unequivocal disclosure of the combination of features including “wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” in the ‘737 Patent specification as a separate invention because the claimed combination of features are not disclosed as a separate invention.
claims 21-31 do not claim subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 251 (New Matter)
17.	Claims 21-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows.
As to base claim 21, “wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” is new matter.
As to claim 28, “wherein the data includes information describing the vehicle or an environment through which the vehicle is traveling” is new matter.
As to claims 22-27 and 29-31, these claims are rejected because of their dependency on base claim 21.
As to claim 32, the limitation “determining, by the one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” and “upon determining by the one or more computing devices that the vehicle cannot currently operate in the fully autonomous mode, the one or more processors altering the control strategy” is new matter.
Claim 38 requires a computer (e.g., “one or more computing devices”) to autonomously navigate “a vehicle along a path between a first location and a second location in accordance with a control strategy… wherein control of the vehicle is ceded to the remote operator during an emergency situation or a stuck situation,” which is new matter. 
Claim 39 depends on claim 38 and claims “further comprising no longer ceding control to the remote operator when the emergency situation has passed or the vehicle is no longer in the stuck situation,” which is new matter.
As to claims 33-37 and 40, these claims are rejected because of their dependency on base claim 32.

35 U.S.C. 103 Rejections
18.	Claims 21-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
	--Claim 21--
As to the limitation “autonomously navigating, by one or more computing devices, a vehicle along a path between a first location and a second location in accordance with a control strategy” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) can autonomously drive the vehicle.

    PNG
    media_image11.png
    258
    447
    media_image11.png
    Greyscale

detecting a presence of an object along the path,” this limitation is disclosed at col.9:1-12 because the system (#100) perceives threats via the forward looking sensor to assign potential threats used to autonomously drive the vehicle.
As to the limitation “determining, by one or more computing devices, that the object has performed a behavior of interest identified in behavior data stored in memory of the vehicle, the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle (i.e., a perceived threat).
As to the limitation “based on the determination, altering the control strategy by one or more computing devices to change at least one of a position, heading, and speed of the vehicle while the vehicle is travelling along the path,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle. 
However, Ernst does not specifically disclose “wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo.” Ernst teaches an internal sensor system that includes performance data related to the vehicle (see col.10:24-42, which is reproduced below).

    PNG
    media_image12.png
    339
    440
    media_image12.png
    Greyscale









Thus, it would have been obvious before the effective filing date of the claimed invention to select a driving style based on the vehicle-based sensor data (e.g. whether the vehicle is carrying cargo) because Ernst teaches changing user-based attributes (#305, which includes braking level preferences) based on the internal sensor data.
In other words, it would have been obvious to one of ordinary skill in the art to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle weight (i.e., a determination that the vehicle is carrying cargo) because Ernst teaches adjusting braking level preferences as a function of things such as braking capacity/maneuverability.
--Claim 22--
Ernest does not specifically disclose “wherein the driving style is selected according to a type of the cargo.” Ernst teaches adjusting braking level preferences/alertness as a function of things such as braking capacity/maneuverability (col.10:24-42). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style 
--Claim 23--
Ernest does not specifically disclose “wherein the driving style is further selected according to a distance between the first location and the second location.” However, Ernst teaches using predefined modes of vehicle operation such as maintaining the headway between two vehicles (i.e., ‘headway maintenance’) or maintaining a speed while traveling between a first location and a second location (i.e., ‘speed maintenance’) in the determination of the tradeoff dynamic between nuisance alarms and threat sensitivity (see col.9:50-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style (i.e., threat sensitivity) as function of Ernest’s taught predefined mode maintaining headway/speed in Ernest’s collision avoidance system because threat sensitivity would affect the reaction time constraints of the avoidance system.
--Claims 24-26--
Ernst teaches the other object is another vehicle because the object classifier module (#506) identifies the object as a vehicle or a non-vehicle (col.12:53-67) but Ernst does not specifically disclose “wherein the object is another pedestrian or bicycle.” However, Ernst teaches object tracking information is sent to an object classifier module (#506) that classify objects as vehicle, non-vehicle, large or small (col.12:53-67). Thus, 
--Claim 29--
The limitation “further comprising, prior to autonomously navigating determining whether there are any obstacles or objects external to the vehicle that prohibit or reduce an ability of the vehicle to avoid a collision” is disclosed by Ernst because the driving warning decision heuristic is a function of the environmental conditions (figure 6, #706) and roadway characteristics (#708).
--Claims 30-31--
The limitation “wherein, when it is determined that there are one or more obstacles or objects external to the vehicle that prohibit or reduce the ability of the vehicle to avoid a collision, the method further includes entering into a partial autonomous mode, further comprising transitioning from the partial autonomous mode to autonomously navigating the vehicle in a full autonomous mode” is disclosed at Ernst figure 6 because the driving warning decision heuristic is a function of the environmental conditions (#706) and roadway characteristics (#708) and the driver response (#724) is partially autonomous. In addition, Ernst teaches the user response (#724) leads to different dynamics and kinematic information (#726), thus causing the loop to repeat itself (see col.15:34-37).
In addition, these limitations are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only .

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




24.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992